In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00020-CV



          RANDY DALE BARNETT, Appellant

                           V.

                JERRY COYLE, Appellee



         On Appeal from the 62nd District Court
                Lamar County, Texas
                Trial Court No. 84100




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       The appellant, Randy Dale Barnett, has filed a motion with this Court seeking to dismiss

this appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.



                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       July 13, 2015
Date Decided:         July 14, 2015




                                               2